1

2

3

4

5

6                           UNITED STATES DISTRICT COURT

7                           EASTERN DISTRICT OF CALIFORNIA

8

9        ROBERT WARD, an individual,             No.   2:17-cv-00519-JAM-DMC
10                   Plaintiff,
11           v.                                  ORDER GRANTING DEFENDANTS’
                                                 MOTION FOR SUMMARY JUDGMENT
12       COUNTY OF SISKIYOU and SISKIYOU
         COUNTY BOARD OF SUPERVISORS,
13
                     Defendants.
14

15           Robert Ward (“Plaintiff” or “Ward”) sued his former

16   employer, the County of Siskiyou and the Siskiyou County Board of

17   Supervisors (“Defendants” or “the County”) following his

18   termination.     Compl., ECF No. 1.    The County now moves for

19   summary judgment.       Mot., ECF No. 13.    Ward filed an opposition,

20   Opp’n, ECF No. 23, to which the County replied, Reply, ECF No.

21   25.     For the reasons set forth below, the Court GRANTS

22   Defendants’ motion.1

23                     I.     FACTUAL AND PROCEDURAL BACKGROUND

24           Ward is the parent of six children, one of which, L.W.,

25   suffers from hypoplastic left heart syndrome.          Ward Dep., ECF No.

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was scheduled
28   for January 22, 2019.
                                      1
1    13-3, pp. 9–10.       L.W. received Social Security Disability during

2    the time of Ward’s employment with the County.       Id. at 10.

3        The County offered Ward a position as an “extra-help”

4    Correctional Officer I with the Siskiyou County Probation

5    Department on July 18, 2013.      Offer Letter, ECF No. 13-3, p. 106.

6    The County defines Extra help positions as “employees who are

7    hired for seasonal work, nonrecurring work, vacation relief, or

8    any other work of a short duration which does not require the

9    duties of a permanent full or part-time employee.”       Siskiyou

10   Cnty. Pers. Policy, ECF No. 13-3, p. 9.       Extra Help employees

11   “shall not be provided holiday leave, sick leave, vacation leave,

12   group insurance, or other types of benefits provided to permanent

13   employees.”     Id.   Extra help employees were limited to work 866

14   hours or less per fiscal year, unless they received an extension

15   by the Personnel Officer.      Id. at 44.   Ward’s offer was continent

16   on successful completion of all pre-employment requirements for

17   the position.     Ward accepted the offer the following day.      See

18   Offer Letter.     His official hire date was July 22, 2013.      Id.

19       Ward’s position entailed supervision of juveniles at the

20   Charlie Byrd Youth Correctional Center.       See Ward Dep. at 29.
21   Extra help workers staff times when full-time correctional

22   officers are unavailable.      Stacey Jackson Dep., ECF No. 13-3, pp.

23   53–55.   During Ward’s employment, many full-time correctional

24   officers were on leave or unavailable, providing extra-help

25   workers with a higher than average number of shifts.       Id.    Ward

26   accepted offered shifts, working more than twenty hours a week on
27   several occasions.      Id. at 51.

28       Ward also applied for open permanent positions with the
                                          2
1    County.   Ward Dep. at 49.   Ward applied in 2014 for permanent

2    positions, but he was not the highest ranked candidate for the

3    Juvenile Correctional Officer I position.       Ward Dep. at 49–50;

4    Jackson Dep. at 35–36.   When another two openings became

5    available, Ward applied again; however, the second position was

6    frozen when budgeted resources fell through.      Ward Dep. at 51–52.

7    He continued in his extra-help position after the job was offered

8    to the highest ranked candidate.       Ward Dep. at 49–50; Jackson

9    Dep. at 35–36.

10       During his employment with the County, Ward was supervised

11   primarily by Stacey Jackson (“Jackson”), Superintendent of the

12   County of Siskiyou Juvenile Hall, and Joe Burkus (“Burkus”),

13   Ward’s senior supervisor.    Ward Dep. at 33.    Ward’s supervisors

14   reported to Jennifer Villani, Chief Deputy Probation Officer.

15   Id. at 34.   Ward was disappointed about not being promoted and

16   felt that supervisors exhibited favoritism.      Id. at 49–50.     Ward

17   also observed his fellow probation officers being inattentive in

18   the workplace and chatting, talking on their phones, watching

19   videos, and engaging in personal business at work.      Ward Decl.,

20   ECF No. 23-1, pp. 3–4.   He reported this issue to his
21   supervisors, attaching photos of his coworkers.      Id.   Ward states

22   that the County took no action on his complaints.      Id. at 4.

23       Ward’s final day of work was February 26, 2016.        Employment

24   Separation Doc., ECF No. 13-3, p. 111.       The County terminated

25   Ward on March 2, 2016 for “performance issues” and listed his

26   status as an extra-help employee.      Id.   Deputy Chief Probation
27   Officer Jennifer Villani made the decision to terminate Ward for

28   insubordination and a concern that Ward was focusing on the
                                        3
1    female juvenile probationers.       Villani Dep., ECF No. 13-3, pp.

2    70–73, 82.     Villani testified at her deposition that she was

3    unaware of Ward’s son’s medical condition at the time of the

4    termination.     Id. at 43.

5          Ward felt that the way the County terminated his employment

6    was disrespectful.     Ward Dep. at 102.      Ward states that he was

7    later told that he was laid off, rather than fired.         Id. at 88.

8                                  II.   OPINION

9          Ward filed this lawsuit on March 10, 2017.       Compl., ECF No.

10   1.    In his Complaint, he brings twelve claims: (1) Discrimination

11   and Harassment under the Americans with Disabilities Act (ADA),

12   42 U.S.C. § 12182 (b)(1)(E); (2) Discrimination and Retaliation

13   under the Family and Medical Leave Act (FMLA), 29 U.S.C. § 2612;

14   (3) Discrimination and Harassment under the California Fair

15   Employment and Housing Act, Cal. Civ. Code § 12940(a);

16   (4) Whistleblowing Retaliation, Cal. Civ. Code § 12940(h);

17   (5) Whistleblowing Retaliation, Cal. Labor Code § 1102.5(b);

18   (6) Failure to Prevent Discrimination and Harassment under FEHA,

19   Cal. Civ. Code § 12940(k); (7) Interference with and Denial of

20   Medical Leave under FEHA, Cal. Civ. Code § 12945.2(t);
21   (8) Intentional Infliction of Emotional Distress; (9) Wrongful

22   Termination in Violation of Public Policy; (10) Breach of

23   Contract; (11) Wage Claim, Cal. Labor Code § 200; and

24   (12) Violation of Due Process Under the California Constitution,

25   Art. I, § 7.     The County seeks summary judgment on Ward’s claims,

26   arguing that as an extra help employee, he was ineligible for the
27   benefits he seeks in this lawsuit.       Mot. at 2.

28   ///
                                          4
1        A.      Ward’s Supplemental Declaration

2        “The general rule in the Ninth Circuit is that a party

3    cannot create an issue of fact by an affidavit contradicting his

4    prior deposition testimony.”     Yeager v. Bowlin, 693 F.3d 1076,

5    1080 (9th Cir. 2012) (internal quotation marks omitted).       To

6    trigger the sham affidavit rule, the Court must find that there

7    is a clear and unambiguous inconsistency between a party’s

8    deposition testimony and subsequent affidavit, rendering that

9    affidavit a sham. Id.     This may occur when a declaration contains

10   new facts or facts that the affiant previously testified he could

11   not remember, unaccompanied by a reasonable explanation for the

12   refreshed recollection.     Id. at 1080–81.

13       Ward submits a sworn declaration in support of his

14   opposition to the Motion for Summary Judgment.       Ward Decl., ECF

15   No. 23-1.    In his declaration, he adds facts that conflict with

16   his deposition testimony.    For instance, during his deposition,

17   he testified that he told Stacey Jackson and Joe Burkus about his

18   son’s heart condition.    Ward Dep., ECF No. 23-1, pp. 30–33.       In

19   his declaration, he adds that he also told Jennifer Villani about

20   his son’s condition, but does not provide a reasonable
21   explanation for this new fact.    Ward Decl. at 2.     This newly

22   added fact conflicts with his deposition testimony that Jackson

23   and Burkus reported to Villani, and he did not mention his son’s

24   condition to anyone above Jackson “[b]ecause [he] rarely saw

25   anyone above Jackson.”    Ward Dep. at 33–34.

26       Ward goes on to allege in his declaration that “[o]n
27   numerous other occasions, I was also told by Jackson, Burkus, and

28   Villani that my son’s illness was interfering with their ability
                                        5
1    to schedule me for work.”     Ward Decl. at 3.   This allegation

2    directly contradicts his deposition testimony, where he could not

3    provide an example of a time that his superiors opposed his

4    requests for a schedule modification and stated Jackson made a

5    single comment about his son’s disability.       Ward Dep. at 54, 69.

6    The Court concludes based on the evidence presented and absence

7    of explanations for the newly added and contradictory testimony

8    that Paragraph 7 through Paragraph 11 of Ward’s Declaration

9    trigger the sham affidavit rule and must be stricken.

10       B.    Ward Was Not a Permanent Employee

11       Much of the County’s motion hinges on whether Ward was

12   properly classified as an extra help employee, or whether he

13   became a permanent part-time employee at some time during the

14   duration of his employment.     Ward argues that since he worked

15   more than 20 hours per pay period, his classification should have

16   been switched from extra-help to permanent part-time.      Ward is

17   incorrect.

18       “[I]t is well settled in California that public employment

19   is not held by contract but by statute and that, insofar as the

20   duration of such employment is concerned, no employee has a
21   vested contractual right to continue in employment beyond the

22   time or contrary to the terms and conditions fixed by law.”

23   Miller v. State of California, 557 P.2d 970, 973 (Cal. 1977).

24   Courts look to the “charter, civil service rules and regulations,

25   and employee handbook for guidance” on a public employee’s

26   rights.   Hill v. City of Long Beach, 40 Cal. Rptr. 2d 125, 130
27   (Ct. App. 1995) (finding that Miller applied to both civil

28   service and non-civil service government employees).
                                        6
1        The County of Siskiyou Personnel Policies, adopted by the

2    Board of Supervisors, sets out the structure of County employee

3    classifications.   In Section 6.1, Levels of Employment and

4    Eligibility for Benefits, it defines levels of County employment,

5    including:

6        A. Probationary Employee: An employee in a probationary
         status during a specified initial period of employment,
7        demotion to a classification in which permanent status had
         not been previously attained, or promotion.
8
         B. Permanent Full-Time Employee: An employee who has
9        successfully completed the probationary period, is assigned
         to a position which is expected to continue for an
10       indefinite duration, and works a shift schedule which will
         total no less than 2080 hours per year.
11
         C. Permanent Part-Time Employee: An employee who has
12       successfully completed the probationary period, is assigned
         to a position which is expected to continue for an
13       indefinite duration, and works a shift schedule of 20 hours
         or more, but less than 40 hours, per week. Such employees
14       are subject to PERS regulations.
15       D. Extra-Help Employee: An employee whose work assignment is
         limited in duration. Anything over 860 hours requires
16       written permission from the Personnel Officer and the
         employee may be subject to PERS regulations if total hours
17       in a fiscal year total 1,000 or more.
18       . . .
19       3. Employees classified as permanent full-time and permanent
         part-time shall receive all employee benefits as provided by
20       law and current MOUs. Probationary employees shall be
         entitled to the same benefits as permanent, full-time
21       employees, subject to applicable eligibility provisions and
         time periods.
22

23   Siskiyou Cty. Pers. Policies, ECF No. 25-4, pp. 84–85.

24       This policy statement makes several items clear.     First,

25   there is a distinction between permanent and extra-help employees

26   that expands beyond just the hours an employee works.    To be
27   classified as a permanent employee, an individual would need to

28   have (1) completed a probationary period and (2) be assigned to a
                                      7
1    position expected to continue for an indefinite duration.

2    Second, the policy statement anticipates that extra-help

3    employees may work more than 20 hours per week without changing

4    classification.     Extra-help employees working more than 860 hours

5    per fiscal year—an average of 33 hours per biweekly pay period—

6    must receive written permission and those working more than 1,000

7    hours per fiscal year—an average of 38.46 hours per biweekly pay

8    period—may be subject to Public Employees’ Retirement System

9    regulations.     Third, the policy statement limits the provision of

10   employee benefits and the applicability of current Memoranda of

11   Understanding to permanent employees.

12        There is no provision in the County Personnel Policy that

13   bestows upon extra-help employees a means to bypass the

14   competitive process and probationary period to be permanent

15   employees.     Ward’s hiring and termination paperwork both classify

16   his position as extra-help.     ECF No. 13-3, pp. 106–07, 111.

17   Although he worked an average of 1500 hours per fiscal year in

18   2013–14, 2014–15, and 2015–16, the duration of his employment and

19   number of hours worked do not transform him into a permanent

20   employee.    Cf. Jenkins v. Cty. of Riverside, 41 Cal. Rptr. 3d
21   686, 703 (Ct. App. 2006) (“As a matter of California law, the

22   mere lapse of time that an employee occupies a position

23   designated as ‘temporary’ is not sufficient, of itself, to render

24   the employee a de facto regular or permanent employee.”).     Even

25   if the County had failed to secure written permission for Ward’s

26   hours worked in excess of 860 hours per fiscal year, such
27   “negligent oversight” would not transform Ward into a permanent

28   employee. Id. (“A negligent oversight cannot transform plaintiff
                                        8
1    into a regular, permanent employee.”).

2         Ward’s reliance on the attachment to the Memorandum of

3    Understanding (“MOU”) is unavailing.    ECF No. 13-3, p. 118.    The

4    first line of the Policies Regarding Permanent Part-Time

5    Employees states, “[t]his policy applies to all permanent part-

6    time County employees.”   Id.   The MOU attachment goes on to state

7    that “Permanent part-time is defined as an employee working

8    twenty (20) or more hours a pay period but less than eighty (80)

9    hours a pay period.    Employees working less than twenty (20)

10   hours a payroll period will not be considered permanent part-time

11   employees and this policy does not apply to them.”    Id.   Neither

12   the MOU nor the attachment provide that extra-help employees are

13   parties to the collective bargaining unit, or that extra-help

14   employees convert to permanent employees upon working a certain

15   number of hours.   See Clark v. Orange Cty. Sheriff’s Dep't, No.

16   G028626, 2002 WL 2017092, at *4 (Cal. Ct. App. Sept. 4, 2002)

17   (“The MOU simply does not provide that extra help employees who

18   work for more than 12 months will become, ipso facto, employees

19   subject to termination only for cause.”).    Ann Merkle, a Siskiyou

20   County human resources employee, testified that working more than
21   40 hours per pay period would not make that employee a permanent

22   employee.   Merkle Decl., ECF No. 13-3, p. 39.   She further

23   reiterated the limiting language within the MOU attachment,

24   stating that the MOU applies only to permanent employees. Id.

25   “While not binding on the courts, the County’s interpretation is

26   entitled to deference, and will not be overturned unless clearly
27   erroneous.”   Jenkins v. Cty. of Riverside, 41 Cal. Rptr. 3d 686,

28   697 (Ct. App. 2006).
                                       9
1        Finally, Ward’s own actions demonstrate his awareness that

2    he was an extra-help, rather than permanent, employee.     He was

3    paid on the scale of an extra-help employee and did not receive

4    benefits.   Ward regarded himself as an extra-help employee,

5    availing himself of the competitive process twice in efforts to

6    become a permanent employee.    See Jenkins v. Cty. of Riverside,

7    41 Cal. Rptr. 3d 686, 697 (Ct. App. 2006) (“Rather, she at all

8    times regarded herself as not a regular employee; otherwise, she

9    would not have taken the examinations or attended the interviews

10   prerequisite to hiring in a regular OA II position.”).

11       Accordingly, the County has demonstrated, as a matter of

12   law, that Ward was an extra-help employee.    The Court now

13   considers his claims given that determination.

14       C.      Claim I: ADA Discrimination and Harassment, 42 U.S.C.
                 § 12182(b)(1)(E)
15

16       Ward’s first claim alleges he was denied employment based on

17   his son’s disability.    Compl. at 8–9.   Neither party’s motion

18   cited to a single case involving 42 U.S.C. § 12182(b)(1)(E) or

19   what elements a party would need to plead to assert

20   discrimination or harassment based on the section.
21       Title III of the ADA, 42 U.S.C. § 12182, prohibits

22   discrimination in public accommodations:

23       No individual shall be discriminated against on the
         basis of disability in the full and equal enjoyment of
24       the goods, services, facilities, privileges,
         advantages, or accommodations of any place of public
25       accommodation by any person who owns, leases (or
         leases to), or operates a place of public
26       accommodation.
27   42 U.S.C. § 12182(a).    Section 12182(b)(1)(E) prohibits a place

28   of public accommodation from discriminating against someone who
                                       10
1    associates with a person with a disability.      42 U.S.C.

2    § 12182(b)(1)(E); Kotev v. First Colony Life Ins. Co., 927 F.

3    Supp. 1316, 1320 (C.D. Cal. 1996).       “To prevail on a

4    discrimination claim under Title III, a plaintiff must show that:

5    (1) he is disabled within the meaning of the ADA; (2) the

6    defendant is a private entity that owns, leases, or operates a

7    place of public accommodation; and (3) the plaintiff was denied

8    public accommodations by the defendant because of his

9    disability.”     Arizona ex rel. Goddard v. Harkins Amusement

10   Enterprises, Inc., 603 F.3d 666, 670 (9th Cir. 2010).

11       Public entities, like the County, are covered by Title II of

12   the ADA.   42 U.S.C. § 12131(1).    Although an individual may bring

13   a claim under Title II against a public entity, actions under

14   Title III are limited to private entities.      Hernandez v. Cty. of

15   Monterey, 70 F. Supp. 3d 963, 973 (N.D. Cal. 2014).         Thus, Ward’s

16   Title III claim against the County, a public entity, fails.        See

17   York v. Beard, No. 1:14-CV-01234-LJO, 2015 WL 3488217, at *2

18   (E.D. Cal. June 2, 2015), report and recommendation adopted, No.

19   1:14-CV-01234-LJO, 2015 WL 4557437 (E.D. Cal. July 27, 2015)

20   (“The State of California and its agencies are public entities
21   rather than private entities, and state prisons are not places of

22   public accommodation.”).    The Court grants summary judgment to

23   the County on Ward’s first claim.

24       D.     Claim II: FMLA Discrimination and Retaliation, 29
                U.S.C. § 2612
25

26       Ward’s second claim alleges he was discriminated and
27   retaliated against, then terminated, because he needed family

28   medical leave.    Compl. at 9–10.
                                         11
1         The Family Medical Leave Act (FMLA) entitles eligible

2    employees to a total of 12 workweeks of leave per 12-month period

3    to care for the employee’s child if that child has a serious

4    medical condition.   29 U.S.C. § 2612(a)(1)(C).   The FMLA further

5    prohibits employers from interfering with an employee’s FMLA

6    rights or retaliating against an employee who exercises FMLA

7    rights.   29 U.S.C. § 2615(a)(1–2).

8         For a prima facie case of FMLA interference, a plaintiff

9    must establish that “(1) he was eligible for the FMLA’s

10   protections, (2) his employer was covered by the FMLA, (3) he was

11   entitled to leave under the FMLA, (4) he provided sufficient

12   notice of his intent to take leave, and (5) his employer denied

13   him FMLA benefits to which he was entitled.”     Escriba v. Foster

14   Poultry Farms, 743 F.3d 1236, 1243 (9th Cir. 2014) (quoting

15   Sanders v. City of Newport, 657 F.3d 772, 778 (9th Cir. 2011)).

16   “Employees must notify their employers in advance when they plan

17   to take foreseeable leave for reasons covered by the Act, . . .

18   and as soon as practicable when absences are not foreseeable.”

19   Bachelder v. Am. W. Airlines, Inc., 259 F.3d 1112, 1130 (9th Cir.

20   2001).    “[T]he employer is responsible, having been notified of
21   the reason for an employee’s absence, for being aware that the

22   absence may qualify for FMLA protection.”   Id. at 1131.

23        Even assuming Ward satisfied the first three factors, his

24   claim fails upon the fourth and fifth factors.    An employee need

25   not mention the FMLA, but the employee must actually seek leave.

26   29 C.F.R. § 825.302 (“When an employee seeks leave for the first
27   time for a FMLA–qualifying reason, the employee need not

28   expressly assert rights under the FMLA or even mention the
                                       12
1    FMLA.”).    Ward told Jackson and Burkus at the beginning of his

2    employment that “there might be times where I might need to take

3    a day off or something to go take care of my child” and “if

4    there’s a medical emergency, then, you know, I would have to try

5    to get coverage so that I could leave or, you know, it might be,

6    if he’s really sick, I might not be able to come in.”     Ward Dep.

7    at 31–32.    These statements describe hypothetical medical

8    situations that may or may not transpire at some unknown point in

9    the future.     The statements do not constitute a request for leave

10   sufficient to put an employer on notice.

11         Additionally, there is no evidence that the County denied

12   Ward any FMLA benefits.     As an extra-help employee, Ward was free

13   to accept or decline offered shifts.     Ward testified that he was

14   also able to turn down pre-scheduled shifts when he needed to

15   stay home to care for his son.     Ward Dep. at 59.   Should Ward

16   have needed to decline shifts to care for his son, there is no

17   evidence that the County would have interfered with, restrained,

18   or denied him that leave.    Ward has not pointed to any FMLA

19   benefits that the County denied him or any link between a leave

20   request and his termination.
21         The Court grants summary judgment to the County on Ward’s

22   second claim.

23         E.    Claim III: FEHA Discrimination and Harassment, Cal.
                 Civ. Code § 12940(a)
24

25         Ward’s third claim alleges he was discriminated against,

26   then terminated, because of his son’s disability.     Compl. at 10–
27   11.   Although Ward includes the word “harassment” in the title of

28   his claim, he does not provide any allegations or evidence that
                                        13
1    he suffered harassment.

2         FEHA provides that it is an unlawful “[f]or an employer,

3    because of the ... physical disability ... of any person, to

4    refuse to hire or employ the person or ... discharge the person

5    from employment ... or to discriminate against the person in

6    compensation or in terms, conditions or privileges of

7    employment.”     Cal. Gov’t Code § 12940(a).   “A prima facie case of

8    disability discrimination under FEHA requires a showing that

9    (1) the plaintiff suffered from a disability, (2) the plaintiff

10   was otherwise qualified to do his or her job, with or without

11   reasonable accommodation, and (3) the plaintiff was subjected to

12   adverse employment action because of the disability.”      Castro-

13   Ramirez v. Dependable Highway Express, Inc., 207 Cal. Rptr. 3d

14   120, 127 (Ct. App. 2016).     “Adapting this framework to the

15   associational discrimination context, the ‘disability’ from which

16   the plaintiff suffers is his or her association with a disabled

17   person.”   Id. at 128.    This “disability” must have been “a

18   substantial factor motivating the employer’s adverse employment

19   action.”   Id.

20        If Ward establishes a prima facie case of associational
21   disability discrimination, “the burden then shifts to the

22   employer to offer a legitimate, nondiscriminatory reason for the

23   adverse employment action.”    Id.    Ward must then show that the

24   County’s proffered reason was pretextual.      Id.

25        Assuming that Ward was able to establish a prima facie case,

26   the County offers a legitimate, nondiscriminatory reason for his
27   termination: insubordination and a concern that he was showing

28   favoritism and focusing on the female juveniles.      Villani Dep.,
                                          14
1    ECF No. 13-3, pp. 70–73.     Ward has not provided any evidence that

2    this reason was pretext for associational disability

3    discrimination.   Furthermore, Villani, who made the decision to

4    terminate Ward, testified she was unaware of Ward’s son’s

5    disability and did not recall anyone discussing the number of

6    days Ward took off.   Id. at 42–43.

7        The County similarly provides a legitimate,

8    nondiscriminatory reason for not promoting Ward to a permanent

9    position: he was not the highest ranked candidate in either of

10   the competitive processes in which he participated.     Jackson

11   Dep., ECF No. 13-3, pp. 38–39.    Even taking Ward’s testimony that

12   Jackson made an inappropriate comment about his son’s disability

13   as true, there is no evidence that Jackson was on the panel that

14   declined to promote Ward.    Ward Dep. at 50, 52.   Ward testified

15   that Ralph Billingsley, Kim Leckness, “someone from the adult

16   probation department,” and Joe Burkus sat on the panels for his

17   competitive processes and does not provide testimony that these

18   individuals’ decisions were influenced by associational

19   disability discrimination.    See id.   There is simply no evidence

20   that Ward’s son’s disability was a factor, let alone a
21   substantial factor, in the County’s decision not hire him for a

22   permanent position or to terminate him.

23       The Court grants summary judgment to the County on Ward’s

24   third claim.

25       F.   Claim IV: Whistleblowing Retaliation, Cal. Civ. Code
              § 12940(h)
26
27       Ward’s fourth claim alleges he was retaliated against, not

28   promoted, and terminated due to his son’s disability.     Compl. at
                                        15
1    11.     He expands this claim in his opposition brief, arguing the

2    alleged retaliation was also based on his complaints about his

3    coworkers.     Opp’n at 12.

4            FEHA makes it unlawful “[f]or any employer, labor

5    organization, employment agency, or person to discharge, expel,

6    or otherwise discriminate against any person because the person

7    has opposed any practices forbidden under this part or because

8    the person has filed a complaint, testified, or assisted in any

9    proceeding under this part.”     Cal. Gov’t Code § 12940(h).    “[I]n

10   order to establish a prima facie case of retaliation under FEHA,

11   a plaintiff must show (1) he or she engaged in a ‘protected

12   activity,’ (2) the employer subjected the employee to an adverse

13   employment action, and (3) a causal link existed between the

14   protected activity and the employer’s action.”      Light v. Dep’t of

15   Parks & Recreation, 221 Cal. Rptr. 3d 668, 681–82 (Ct. App. 2017)

16   (quoting Yanowitz v. L’Oreal USA, Inc., 116 P.3d 1123, 1130 (Cal.

17   2005)).    A “protected activity” under this section includes

18   “conduct that the employee reasonably and in good faith believes

19   to be discriminatory, whether or not the challenged conduct is

20   ultimately found to violate the FEHA.”      Yanowitz, 116 P.3d at
21   1131.    An employer may rebut a plaintiff’s prima facie case by

22   providing a legitimate, non-discriminatory reason for the adverse

23   employment action, which shifts the burden back to the plaintiff

24   to prove intentional retaliation.       Light, 221 Cal. Rptr. 3d at

25   682.

26           In opposition to summary judgment, Ward presents no evidence
27   that he opposed practices forbidden by FEHA.      He testified at his

28   deposition that he contacted Jackson and then human resources
                                        16
1    about his belief that he was entitled to the same benefits as a

2    permanent part-time worker, Ward Dep. at 79–81, and that he

3    complained to his superiors about the amount of time that his

4    coworkers spent chatting and on their phones, Ward Decl. at 3–4.

5    Neither of these complaints addresses a practice forbidden by

6    FEHA.        Ward has not presented argument or evidence that he had a

7    reasonable and good faith belief that his benefits inquiry was

8    based on a belief of impermissible discrimination, rather than

9    his misunderstanding of how an extra-help employee secures

10   permanent employment.        Similarly, he does not argue his complaint

11   about his coworkers’ inattention in classrooms and the control

12   room was based on a belief of impermissible discrimination.         Ward

13   has not established a prima facie case of retaliation under

14   § 12940(h).

15           The Court grants summary judgment to the County on Ward’s

16   fourth claim.

17           G.     Claim V: Whistleblowing Retaliation, Cal. Lab. Code
                    § 1102.5(b)
18

19           Ward’s fifth claim alleges the County violated state labor

20   law by retaliating against him after he complained about his
21   coworkers chatting and being on their phones while on duty.

22   Compl. at 6, 12.

23           California Labor Code Section 1102.5(b) prohibits an

24   employer from retaliating against an employee for disclosing

25   information to a government, law enforcement agency, or another

26   employee with investigatory authority that the reporting employee
27   reasonably believes discloses a violation of, or noncompliance

28   with, a state or federal statute, regulation, or rule.        See
                                           17
1    Patten v. Grant Joint Union High Sch. Dist., 37 Cal. Rptr. 3d

2    113, 116–17 (Ct. App. 2005).     “The elements of a section

3    1102.5(b) retaliation cause of action require that (1) the

4    plaintiff establish a prima facie case of retaliation, (2) the

5    defendant provide a legitimate, nonretaliatory explanation for

6    its acts, and (3) the plaintiff show this explanation is merely a

7    pretext for the retaliation.”     Id. at 117.   To establish a prima

8    facie case of retaliation, Ward must show (1) he engaged in a

9    protected activity, (2) his employer subjected him to an adverse

10   employment action, and (3) there is a causal link between the

11   two.   Id.

12          Ward’s claim fails because he has not established that he

13   engaged in a protected activity.     “Section 1102.5 requires that

14   to come within its provisions, the activity disclosed by an

15   employee must violate a federal or state law, rule or

16   regulation.”     Mueller v. Cty. of Los Angeles, 98 Cal. Rptr. 3d

17   281, 291 (Ct. App. 2009).     The section does not protect perceived

18   violations of a department’s own, local policies or personnel

19   matters.     Id. (finding that a cause of action for whistleblowing

20   based on retaliation for filing grievances was not actionable);
21   Edgerly v. City of Oakland, 150 Cal. Rptr. 3d 425, 435 (2012), as

22   modified (Ct. App. Dec. 13, 2012) (“perceived violations of the

23   City's charter and local rules and ordinances . . . are not

24   within the purview of section 1102.5”).     In his Complaint and

25   pleadings on summary judgment, Ward argues that he submitted

26   complaints regarding his coworkers’ lack of attentiveness in
27   classrooms and in the “control room.”    Compl. at 5–6; Opp’n at

28   12–13.   He has not provided any federal or state law, rule, or
                                        18
1    regulation that he reasonably believed their conduct violated.

2    Accordingly, his complaints to his superiors about his coworkers

3    do not qualify as activity protected by Section 1102.5(b).

4         The Court grants summary judgment to the County on Ward’s

5    fifth claim.

6         H.      Claim VI: FEHA Failure to Prevent Discrimination and
                  Harassment, Cal. Civ. Code § 12940(k)
7

8         Ward’s sixth claim alleges the County did not take all

9    reasonable steps to prevent discrimination and harassment, and

10   discriminated against him, harassed him, and terminated him for

11   requesting “reasonable accommodation and interactive process,

12   family medical leave and application for worker’s compensation

13   benefits.”     Compl. at 13.

14        FEHA makes it unlawful “[f]or an employer ... to fail to

15   take all reasonable steps necessary to prevent discrimination and

16   harassment ... from occurring.”     Cal. Gov’t Code § 12940(k).     To

17   recover on a FEHA failure to prevent discrimination claim, a

18   plaintiff must show that “(1) he was subjected to discrimination;

19   (2) defendant failed to take all reasonable steps to prevent

20   discrimination; and (3) this failure caused plaintiff to suffer
21   injury, damage, loss or harm.”     Achal v. Gate Gourmet, Inc., 114

22   F. Supp. 3d 781, 804 (N.D. Cal. 2015).     An employer is not liable

23   for failure to prevent discrimination where no discrimination

24   took place.     Trujillo v. N. Cty. Transit Dist., 73 Cal. Rptr. 2d

25   596, 602 (1998), as modified (Ct. App. May 12, 1998).

26        As stated above, Ward has failed to present evidence upon
27   which a reasonable jury could find he was discriminated against,

28   harassed, or retaliated against.     The Court grants summary
                                        19
1    judgment to the County on Ward’s sixth claim.

2        I.   Claim VII: FEHA Interference with and Denial of Medical
              Leave, Cal. Civ. Code § 12945.2(t)
3

4        Ward’s seventh claim alleges the County refused him

5    California Family Leave.   Compl. at 14.   Although he originally

6    alleged this claim as an interference claim under subsection (t),

7    he expands his claim in his Opposition to also include a

8    retaliation claim under subsection (l)(1).    Opp’n at 15.

9        Violations of the California Family Rights Act (CFRA)

10   “generally fall into two types of claims: (1) ‘interference’

11   claims in which an employee alleges that an employer denied or

12   interfered with her substantive rights to protected medical

13   leave, and (2) ‘retaliation’ claims in which an employee alleges

14   that she suffered an adverse employment action for exercising her

15   right to CFRA leave.”   Moore v. Regents of Univ. of California,

16   206 Cal. Rptr. 3d 841, 855 (Ct. App. 2016).    A CFRA interference

17   claim alleges an employer interfered with, restrained, or denied

18   the exercise of, or attempted exercised of, a CFRA right.       Cal.

19   Gov’t Code § 12945.2(t).   “A CFRA interference claim “consists of

20   the following elements: (1) the employee’s entitlement to CFRA
21   leave rights; and (2) the employer’s interference with or denial

22   of those rights.”   Id. at 869.   “The elements of a cause of

23   action for retaliation in violation of CFRA are: (1) the

24   defendant was an employer covered by CFRA; (2) the plaintiff was

25   an employee eligible to take CFRA leave; (3) the plaintiff

26   exercised her right to take [leave] for a qualifying CFRA
27   purpose; and (4) the plaintiff suffered an adverse employment

28   action, such as termination, fine, or suspension, because of her
                                       20
1    exercise of her right to CFRA [leave].”     Id. at 867–68(internal

2    quotation marks omitted).

3        As in Ward’s FMLA claim, there is no evidence for his CFRA

4    claim that he ever made a request for medical leave that the

5    County denied.   As noted above, Ward only told his supervisors

6    Jackson and Burkus at the beginning of his employment that he had

7    a sick son and that he “might” need to take him to medical

8    appointments at an undisclosed future time and date.     Ward Dep.

9    at 31–32.   He also stated that “if” there was a medical emergency

10   or “if” his son got sick, he “might not be able to come in.”      Id.

11   These temporally vague statements about possible future

12   occurrences cannot be construed as requests for leave, about

13   which the County would be required to provide additional CFRA

14   information to supplement posted materials.

15       Ward testified that he was able to modify his schedule to

16   take care of his ill son, Ward Dep. at 59, and has not rebutted

17   the County’s evidence that he was able to decline any offered

18   shifts as an extra-help employee.     Ward has also failed to

19   provide any evidence that he was the first ranked applicant

20   during each of the competitive processes for permanent
21   employment, and that the ten or fewer days he was unable to work

22   before of his son’s illness impacted his ranking.    Jackson Dep.

23   at 36, 39; Ward Dep. at 59.   He has not countered the evidence

24   that Villani was not aware of his son’s illness or the number of

25   days he took to care for his son when making the decision to

26   terminate him.   Villani Dep. at 42–43.
27       There is not sufficient evidence upon which a reasonable

28   jury could find that the County interfered with Ward’s CFRA
                                      21
1    rights or retaliated against him for exercising those rights.

2    The Court grants summary judgment to the County on Ward’s seventh

3    claim.

4          J.    Claim VIII: Intentional Infliction of Emotional
                 Distress
5

6          Ward’s eighth claim alleges that he suffered severe or

7    extreme emotional distress as a result of the discrimination,

8    harassment, and retaliation of the County.    Compl. at 14–15.

9          “California recognizes a cause of action for intentional

10   infliction of emotional distress (IIED) when there is:

11   (1) extreme and outrageous conduct by the defendant with the

12   intention of causing, or reckless disregard of the probability of

13   causing, emotional distress; (2) the plaintiff’s suffering severe

14   or extreme emotional distress; and (3) actual and proximate

15   causation of the emotional distress by the defendant’s outrageous

16   conduct.”   Lawler v. Montblanc N. Am., LLC, 704 F.3d 1235, 1245

17   (9th Cir. 2013) (internal quotation marks omitted).    “A

18   defendant’s conduct is ‘outrageous’ when it is so ‘extreme as to

19   exceed all bounds of that usually tolerated in a civilized

20   community.’”    Id. (quoting Hughes v. Pair, 209 P.3d 963, 976
21   (Cal. 2009)).

22         Ward has not presented any evidence (1) that the County

23   engaged in any intentional or reckless conduct that could cause

24   emotional distress or (2) that he actually suffered any emotional

25   distress, let along severe or extreme distress.    The Court grants

26   summary judgment to the County on Ward’s eighth claim.
27   ///

28   ///
                                       22
1
         K.    Claim IX: Wrongful Termination in Violation of Public
2              Policy

3
         Ward’s ninth claim alleges that his termination violated
4
     Article 1, Section 1, of the California Constitution based on his
5
     complaints about his coworkers’ inattentiveness.   Compl. at 15.
6
     Article 1, Section 1 of the California Constitution provides:
7
         All people are by nature free and independent and have
8        inalienable rights. Among these are enjoying and
         defending life and liberty, acquiring, possessing, and
9        protecting property, and pursuing and obtaining
         safety, happiness, and privacy.
10
     Cal. Const. Art. I, § 1.   To establish a claim of wrongful
11
     termination in violation of public policy, Ward must prove that
12
     he was terminated in violation of a policy that is
13
     “(1) delineated in either constitutional or statutory provisions;
14
     (2) ‘public’ in the sense that it ‘inures to the benefit of the
15
     public’ rather than serving merely the interests of the
16
     individual; (3) well established at the time of the discharge;
17
     and (4) substantial and fundamental.”   Barbee v. Household Auto.
18
     Fin. Corp., 6 Cal. Rptr. 3d 406, 412 (Ct. App. 2003) (quoting
19
     Stevenson v. Superior Court, 941 P.2d 1157, 1161 (Cal. 1997)).
20
         As stated above, Ward has not established that his reporting
21
     of his coworkers’ inattentiveness violated a state or federal
22
     policy.   Here, he has similarly failed to establish that his
23
     termination was based on a policy (1) written into constitution
24
     or statute; (2) that benefited the public; (3) that was well-
25
     established at the time of his termination; and (4) that was both
26
     substantial and fundamental.   See Stevenson, 941 P.2d at 1161.
27
     Viewing the facts in the light most favorable to Ward, a
28
                                      23
1    reasonable jury could not find that his termination violated

2    Article 1, Section 1 of the California Constitution.

3        The Court grants summary judgment to the County on Ward’s

4    ninth claim.

5        L.   Claim X: Breach of Contract

6        Ward’s tenth claim alleges the County breached the

7    Collective Bargaining Agreement between the County and the union

8    by failing to promote him to a permanent part-time position.

9    Compl. at 16–17.    He simultaneously alleges that he was a

10   permanent part-time employee and should not have been laid off

11   prior to extra-help and probationary employees according to the

12   Agreement.   Id.

13       “[I]n the absence of any evidence of the duration or term of

14   employment under a written or oral agreement, there is a

15   statutory presumption that employment is terminable at will, and

16   a contract of employment may be ended at any time at the option

17   of either party.”   Eisenberg v. Alameda Newspapers, Inc., 88 Cal.

18   Rptr. 2d 802, 823 (Ct. App. 1999); see also Cal. Lab. Code § 2922

19   (stating where an employment has no specified term, it “may be

20   terminated at the will of either party on notice to the other.”).
21   A plaintiff may not bring a breach of contract claim predicated

22   on the termination of at-will employment.    Kasbarian v. Equinox

23   Holdings, Inc., 739 F. App’x 397, 399 (9th Cir. 2018) (citing Guz

24   v. Bechtel Nat. Inc., 8 P.3d 1089, 1103–04 (Cal. 2000)).

25       The County submitted copies of Ward’s hiring and termination

26   paperwork, reflecting his status as an extra-help employee, which
27   is an at-will employment position.     Because a “contract requiring

28   termination only for cause will not be implied if there is an
                                       24
1    express writing providing to the contrary,” Eisenberg, 88 Cal.

2    Rptr. 2d at 824, the County has demonstrated that Ward’s breach

3    of contract claim lacks merit.    See, e.g., Kovatch v. California

4    Cas. Mgmt. Co., 77 Cal. Rptr. 2d 217, 230 (Ct. App. 1998)

5    (finding an employee was at-will by relying on Labor Code § 2922

6    presumption, employment application, and employee handbook).

7        The Court grants summary judgment to the County on Ward’s

8    tenth claim.

9        M.   Claim XI: Wage Claim, Cal. Labor Code § 200

10       Ward’s eleventh claim alleges the County should have paid

11   him for trainings related to his employment, as well as benefits

12   and wages owed to permanent employees.     Compl. at 17–18.      He

13   cites to the definition of “wage” under the California Labor

14   Code, Cal. Labor Code § 200, and to the provision by which wage

15   claimants may sue directly for wages and penalties, Cal. Labor

16   Code § 218.    Neither party cites to a single case for this claim,

17   let alone one that recites the elements Plaintiff must establish

18   for his claim.

19       The Court has found that Ward was an extra-help employee and

20   therefore was not entitled to the benefits earned only by
21   permanent employees.   Thus, to the extent Ward’s claim is

22   premised on denied floating holidays, vacation days, and

23   bargaining unit pay increases, his claim has no merit.

24       Ward’s wage claim also alleges that he was not paid for 64

25   hours spent in PC832 training, for which the County paid his $150

26   course fee, and for “OC” training for which Ward paid the $75
27   course fee.    Ward Dep. at 81, 83.    In his deposition, Ward

28   testified that he believed those trainings benefited the County,
                                       25
1    and thus that he should have been paid wages for them. Id.     He

2    stated that two other workers, “Billingsley and Ralston,” were

3    paid for the time that they spent in PC832 training.    Id. at 83.

4    The two workers Ward identifies as being paid for trainings,

5    Ralph Billingsley and John Ralston, were permanent juvenile

6    correctional officers, Org. Chart, ECF No. 13-3, p. 109, entitled

7    to additional benefits for which Ward was ineligible as an extra-

8    help employee.

9        Jackson testified that the reason Ward paid $75 for his OC

10   course was because he elected to take a training in his hometown,

11   rather than wait for the course offered by the County at a later

12   date.   Jackson Dep. at 58.   Jackson said that she allowed Ward to

13   attend the training because “we cannot tell someone they can't go

14   to a training,” but did not approve or disapprove of his

15   attendance.   Id. at 60–61.   She further testified that she told

16   Ward that the County’s policy was to pay PC832 course tuition for

17   extra-help employees to attend on their own time.     Id. at 62–63.

18       Ward has provided no evidence that the County required him

19   to attend these specific trainings, and no case law or statutory

20   support for his argument that he is automatically entitled to
21   compensation for time spent in trainings he believes benefit his

22   employer.   Ward’s deposition testimony does not conflict with

23   Jackson’s deposition testimony, where she stated that Ward

24   elected to take an earlier OC course in his hometown rather than

25   wait for the County’s, and that Ward elected to take the PC832

26   course on his own time so long as the County paid the tuition.
27   See Ward Dep. at 81, 83; Jackson Dep. at 58, 60–63.    Viewing the

28   facts in the light most favorable to Ward, a reasonable jury
                                       26
1    could not find for him on his wage claim.

2          The Court grants summary judgment to the County on Ward’s

3    eleventh claim.

4    ///
           N.   Claim XII: Violation of Due Process Under the
5               California Constitution, Art. I, § 7
6
           Ward’s twelfth claim alleges the County violated his due
7
     process rights under the California Constitution by ending his
8
     employment and not providing him with Skelly pre-disciplinary
9
     rights.    Compl. at 18–19.
10
           In Skelly, “the Supreme Court recognized that permanent
11
     civil service employees have a property interest in continued
12
     employment that is protected by due process.”     Mokler v. Cty. of
13
     Orange, 68 Cal. Rptr. 3d 568, 575 n.2 (Ct. App. 2007) (citing
14
     Skelly v. State Pers. Bd., 539 P.2d 774 (Cal. 1975)).      At-will
15
     employees are not entitled to Skelly rights because they “have no
16
     constitutionally protected property interest in continued
17
     employment.”    Binkley v. City of Long Beach, 20 Cal. Rptr. 2d
18
     903, 910 (Ct. App. 1993).     Similarly, where public employment is
19
     at-will, an employee cannot bring a due process challenge
20
     premised upon his termination.     Portman v. Cty. of Santa Clara,
21
     995 F.2d 898, 905 (9th Cir. 1993).
22
           As an extra-help employee, Ward’s position constituted at-
23
     will employment that did not come with constitutional due process
24
     or Skelly rights.    The Court grants summary judgment to the
25
     County on Ward’s twelfth and final claim.
26
                                   III. ORDER
27
           For the reasons set forth above, the Court GRANTS
28
                                        27
1    Defendants’ Motion for Summary Judgment in its entirety.

2        IT IS SO ORDERED.

3    Dated: February 4, 2019

4

5

6

7

8

9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                     28
